NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
NO. 30004

IN THE INTERMEDIATE COURT OF APPEALS

 

oF THE sTATE oF HAwArI

 

LAURA MoNAHAN, plaintiff-Appel1ee, v. ": 23
vIvIANA cLoN:NcER and BRUcE cLAsPELL, Defendancs-Appe11an;§

 

APPEAL FRoM THE DIsTRIcT coURT 0F THE THIRD c:RduiT §§
(c:vIL No.»3Rc09-1-026H)

ORDER DISMISSlNG APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Fujise, JJ.)

Upon review of the record, it appears that: (l) on
August 5, 2009, Defendants-Appellants Vivian Cloninger and Bruce
Glaspell (Appellants) filed a notice of appeal; (2) on October 5,
2009, the appellate clerk filed a notice of entering case on
calendar and notified Appellants that the jurisdictional
statement was due on October l5, 2009 and the opening brief was
due on November l4, 2009; (3) Appellants did not file the
jurisdictional statement or the opening brief; (4) on December
28, 2009, the appellate clerk informed Appellants: (a) the time
for filing the jurisdictional statement and the opening brief had
expired; (b) the matter would be called to the attention of the
court on January 4, 2010 for such action as the court deemed
proper; and (c) the appeal may be dismissed pursuant to HawaFi
Rules of Appellate Procedure (HRAP) Rule 30; (5) Appellants did
not file the jurisdictional statement or the opening brief; and
(6) Appellants did not seek relief from default. Therefore,

IT IS HEREBY ORDERED that the appeal is dismissed
pursuant to HRAP Rule 30.

b ` DATED: Honolulu, HawaiUq February 24, 20lO.

%»>v¢¢. %¢;,wal_

Chief Judge

zéw£f@ "

Associate Judge

Associate Judge